Order entered April 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00696-CR

                          GUSTAVO RENE CASTILLO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-58463-Y

                                            ORDER
       The Court ORDERS Sharon Hazlewood, as official court reporter of the Criminal

District Court No. 7, to file, within FIFTEEN DAYS of the date of this order, a supplemental

record containing copies of State’s Exhibit nos. 6 and 7.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE